MEMORANDUM **
Najeeb Rahman appeals the district court’s revocation of his supervised release and the resulting 12-month and 1-day sentence. We have jurisdiction pursuant to 18 U.S.C. § 3742 and 28 U.S.C. § 1291, and we affirm.
Rahman contends that two of the alleged violations found by the district court should be vacated due to the ineffective representation of his counsel. Because Rahman’s ineffective assistance of counsel claims require the development of facts outside the record, we decline to review them on direct appeal. See United States v. Hanoum, 33 F.3d 1128, 1131-32 (9th Cir.1994) (observing that ineffective assistance claim is more properly raised by collateral attack under 28 U.S.C. § 2255).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.